*653ON MOTION FOR REHEARING.
LATTIMORE, Judge.
— In his motion for rehearing appellant presents only one point, and that is that the testimony of Dr. Page was merely the conclusion of the witness, and, therefore, inadmissible. From bill of exceptions No. 5 it appears that Dr. Page, County Health Officer of Harris County, was called in rebuttal, and, after qualifying as an expert witness, was asked: “What effect would a bullet passing through the brain have upon a person?” and answered as follows: “It would be fatal and would cause immediate paralysis and in my opinion deceased could not have placed his pistol back in his holster after being shot.” A blanket objection was made to this answer, the ground of which was that the jury was as competent to pass upon the matter inquired about as the witness, and further that it was not shown that said witness saw the deceased or made any examination of the wound, and that said matter inquired about restricted the plea of self-defense, and said answer was merely the conclusion of said witness and therefore incompetent.
Unfortunately for appellant if any part of the answer of the witness was not subject to the objection made, the contention can not be upheld. In the argument in his motion, that part of the doctor’s statement in which he said in his opinion deceased could not have placed his pistol back in his holster after being shot, is urged as inadmissible. Appellant would have been in better position for this court to give him relief if he had objected to this particular part of the answer, but he did not. The rule announced by innumerable authorities is that where a blanket objection is made to evidence, some of which is admissible and some of which is not, the objection will not be good. Clearly the doctor, as an expert, could testify as set out in the first part of his answer, namely, that a shot through the brain would be fatal and would cause immediate paralysis.
This being the only ground of the motion, and not being able to agree with the soundness of appellant’s contention, same will be overruled.

Overruled.